Exhibit 10.1(e)

 

BANK MUTUAL CORPORATION

MANAGEMENT RECOGNITION AWARD

 

This Management Recognition Award is granted the 3rd day of May, 2004 (the “Date
of Grant”), by BANK MUTUAL CORPORATION, a Wisconsin corporation (hereinafter
called “Bank Mutual”), to Officer (hereinafter called the “Grantee”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of Bank Mutual adopted the Bank Mutual
Corporation 2004 Stock Incentive Plan (the “Plan”) on February 2, 2004, subject
to stockholder approval which was obtained May 3, 2004;

 

NOW, THEREFORE, it is agreed as follows:

 

1. Number of Shares Awarded. Bank Mutual grants to Grantee a management
recognition stock award covering ###### shares of Bank Mutual’s common stock.

 

2. Vesting of Award. This Award shall become vested in accordance with the
following vesting schedule:

 

Number of Completed Years of Continuous

Employment After the Date of Grant

--------------------------------------------------------------------------------

   Percentage of Shares
Becoming Vested
Under the Award


--------------------------------------------------------------------------------

 

Less than 1 year

   Zero  

At least 1 but less than 2

   20 %

At least 2 but less than 3

   40 %

At least 3 but less than 4

   60 %

At least 4 but less than 5

   80 %

At least 5 Years

   100 %

 

Notwithstanding the forgoing, the shares covered by this Award shall become
fully vested in the event of Grantee’s death or disability, or in the event of a
Change in Control (as defined in the Plan). The period of time during which the
shares covered by the Award are forfeitable is referred to as the “Restricted
Period.” If Grantee’s employment with Bank Mutual or a Subsidiary terminates
during the Restricted Period for any reason other than death or disability, the
Restricted Stock that has not yet become vested shall be forfeited to Bank
Mutual on the date of such termination, without any further obligations of Bank
Mutual to the Grantee and all rights of the Grantee with respect to the
Restricted Stock shall terminate.

 

3. Delivery of Shares; Rights During Restricted Period. Grantee shall not be
deemed the holder of any shares covered by this Award until such shares are
issued to him/her. Following the issuance of the shares covered by the Award to
Grantee, the Grantee shall have the right to vote the Restricted Stock and to
receive cash dividends; however, all stock dividends, stock rights or other
securities issued with respect to the Restricted Stock (collectively, the
“Proceeds”) shall be forfeitable and subject to the same restrictions as exist
regarding the original shares of Restricted Stock. The Restricted Stock shall be
nontransferable during the Restricted Period, except by will or the laws of
descent and distribution.

 



--------------------------------------------------------------------------------

4. Custody of Shares. The Restricted Stock issued to Grantee may be credited to
Grantee in book entry form and shall be held, along with any Proceeds, in
custody by Bank Mutual until the applicable restrictions have expired. If any
certificates are issued for shares of Restricted Stock or any of the Proceeds
during the Restricted Period, such certificates shall bear an appropriate legend
as determined by the Committee referring to the applicable terms, conditions and
restrictions and the Grantee shall deliver a signed, blank stock power to Bank
Mutual relating thereto.

 

5. Changes in Stock. In the event of any recapitalization, stock split or
reverse split, stock dividend, merger in which Bank Mutual is the surviving
corporation, combination or exchange of shares or other capital change affecting
the common stock of Bank Mutual, the Committee shall make, subject to the
approval of the Board of Directors of Bank Mutual, equitable and appropriate
changes in the aggregate number and kind of shares subject to this Award, to
prevent substantial dilution or enlargement of the rights granted to or
available for Grantee.

 

6. No Employment Agreement Intended. This Agreement does not confer upon Grantee
any right to continuation of employment in any capacity by Bank Mutual or a
Subsidiary and does not constitute an employment agreement of any kind.

 

MISCELLANEOUS

 

7. Notices. Any notice to be given to the Committee under the terms of this
Agreement shall be addressed to Bank Mutual, in care of its Secretary at 4949
West Brown Deer Road, Milwaukee, Wisconsin 53223. Any notice to be given to
Grantee may be addressed to Grantee at his/her address as it appears on Bank
Mutual’s records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, certified and deposited, postage prepaid, in a post
office or branch post office regularly maintained by the United States
Government.

 

8. Provisions of Plan Controlling. This Option is subject in all respects to the
provisions of the Plan. In the event of any conflict between any provision of
this Option and the provisions of the Plan, the provisions of the Plan shall
control. Terms defined in the Plan where used herein shall have the meanings as
so defined. Grantee hereby acknowledges receipt of a copy of the Plan.

 

9. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of Bank Mutual.

 

10. Government and Other Regulations. The obligation of Bank Mutual to sell and
deliver shares of stock under this Plan shall be subject to all applicable laws,
rules and regulations and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or desirable by the Board of Directors of
Bank Mutual, including (without limitation) the satisfaction of all applicable
federal, state and local tax withholding requirements. Bank Mutual shall
determine the amount of any required tax withholding. The Grantee may pay any
required withholding in cash or, in the discretion of the Committee, in shares
of Bank Mutual stock, valued at its fair market value as of the date the
withholding obligation arises, or in a combination thereof.

 



--------------------------------------------------------------------------------

11. Wisconsin Contract. This Option has been granted in Wisconsin and shall be
construed under the laws of that State.

 

IN WITNESS WHEREOF, Bank Mutual has caused these presents to be executed in its
behalf by its Chairman of the Board or President and attested by its Secretary
or one of its Assistant Secretaries, and Grantee has hereunto set his or her
hand and seal, all of the day and year first above written, which is the date of
the granting of the option evidenced hereby.

 

BANK MUTUAL CORPORATION By:         Michael T. Crowley, Jr.     Chairman and CEO

 

ATTEST:    Eugene H. Maurer Secretary

 

  Grantee

 